Cooper, J.,
delivered the opinion of the court.
Appellant is not entitled to relief as against Mrs. Eisetter, be- • cause she failed to show title in herself to the lands in controversy, her title having been put in issue by a denial in the answer of this •defendant. Nor was she entitled to relief as against Hunt, against whom a pro eonfesso was taken, because on the whole record she is shown not to be the owner of the land. Though Hunt suffered a pro eonfesso to be taken, still if on the issue between complainant and his co-defendant complainant is shown not to be entitled to any decree against him, no such -final decree can be made. Brooks v. Kelly, 57 Miss. 225 ; Minor v. Stewart, 2 How. 912; Hargrove v. Martin, 6 S. & M. 61.
The original bill as against Stowe, and his cross-bill against complainant were both properly dismissed. Complainant, in her bill, described a. certain subdivision of land of which she claimed ■ownership. Stowe answered, denying her title to the same, dis•claiming any interest in it except as to certain land described by metes and bounds. He then exhibited a cross-bill describing the land he claimed, which, as he states, “ may or may not be within the tract claimed by complainant,” and as to this land so described prayed discovery of complainant’s title, and for cancellation thereof. Complainant answered this cross-bill disclosing her title to the land described in her original bill. The evidence disclosed the fact that the land claimed by Stowe and described by metes and bounds in his cross-bill was not a part of the land claimed by complainant. So there was no subject of controversy between these parties. Complainant was entitled to no relief against Stowe. First, because she has shown no title to .the land named in her bill, and, second, Stowe asserts no title to be cancelled.

The decree is affirmed.